J-A06023-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    R.A.H.                                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    A.D.H.                                     :
                                               :
                       Appellant               :   No. 1520 MDA 2018

                 Appeal from the Order Entered August 10, 2018
     In the Court of Common Pleas of Lebanon County Domestic Relations at
                              No(s): 2015-5-0752


BEFORE:      OTT, J., NICHOLS, J., and PELLEGRINI, J.*

MEMORANDUM BY NICHOLS, J.:                                FILED JUNE 07, 2019

        Appellant A.D.H. (Mother) appeals pro se from the order setting forth

the amount of child support she must pay to Appellee R.A.H. (Father). Mother

argues that Father has breached the terms of the parties’ private agreement

that governs their child support obligations. We affirm.

        The trial court set forth the relevant facts of this appeal as follows:

        Mother and Father are the parents of two children, ages twelve
        and thirteen. Since their separation in 2015, Mother and Father
        have equally shared custody of the children pursuant to a private
        agreement.

        [In 2015], Mother and Father entered into a property settlement
        agreement to resolve their divorce and financial issues. The
        agreement called for both parties to support the children during
        each’s time of physical custody and contribute equally to “ongoing
        expenses” such as school lunches, clothing purchases and
        extracurricular costs. Mother asserts that Father failed to fulfill
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A06023-19


       his obligation to contribute to these ongoing expenses. Therefore,
       she filed a complaint for child support [at docket number 2015-5-
       0752 on May 1, 2017]. She also filed a petition for special relief
       seeking to enforce the parties’ agreement [at docket number
       2015-20752]. The child support dispute was assigned to [the
       Honorable Bradford H. Charles]. The petition for special relief was
       assigned to the Honorable Samuel A. Kline . . . .

       The child support dispute proceeded more quickly . . . than did
       the petition for special relief. A hearing was conducted before a
       domestic relations master (DRM) on May 17, 2018. [The parties
       were represented by counsel at the hearing.]

Trial Ct. Op., 10/10/18, at 2-3 (some capitalization omitted).

       On May 29, 2018, the DRM issued findings of fact and a recommendation

that Mother pay child support in the amount of $453.43 per month. The DRM

deviated from the child support guidelines pursuant to Pa.R.C.P. 1910.16-

4(c)(2),1 requiring Mother to pay an amount of support that effectively

equalized the parties’ income. The trial court adopted the recommendation of

the DRM by order entered May 30, 2018.

       Mother timely filed pro se exceptions on June 12, 2018.2 Among other

things, Mother claimed that she and Father “have a previously agreed upon

plan of support for their children,” which the DRM refused to consider.

Exceptions, 6/12/18, at 1 (unpaginated).         By order and opinion entered


____________________________________________


1 “If the parties share custody equally and the support calculation results in
the obligee receiving a larger share of the parties’ combined income, then the
court shall adjust the support obligation so that the combined monthly net
income is allocated equally between the two households.” Pa.R.C.P. 1910.16-
4(c)(2).

2Mother’s counsel filed a praecipe to withdraw her appearance on June 25,
2018. Mother has proceeded pro se ever since.

                                           -2-
J-A06023-19



August 10, 2018, the trial court overruled Mother’s exceptions and affirmed

the monthly support obligation of $453.43. Further, the court commented on

the parties’ private child support agreement as follows:

       In our August 10, 2018 opinion, we acknowledged that issues
       pertaining to child support and the parties’ private agreement are
       interrelated. We also recognized that child support agreements
       are not necessarily rendered a nullity simply because a court-
       supervised child support complaint has been filed. Because we
       wanted to enable Judge Kline to analyze the parties’ contribution
       toward the children’s ongoing expenses and, if necessary, enforce
       the letter of the parties’ agreement, we affirmed the DRM’s
       decision . . . . We stated:

          We conclude that the DRM’s approach accomplished “rough
          justice” regarding the pending child support litigation. By
          equalizing the parties’ incomes available for support, the
          DRM’s recommendation frees Judge Kline to render
          whatever decision he deems appropriate regarding the
          parties’ contract dispute. If . . . the parties possess equal
          resources and . . . the parties’ contract requires equal
          payment of expenses, then the sole issue that Judge Kline
          will have to decide is whether the parties equally contributed
          to pay those expenses.

Trial Ct. Op. at 3 (citations and some capitalization omitted).

       Mother timely filed a notice of appeal and Pa.R.A.P. 1925(b) statement

of errors complained of on appeal.3 Again, Mother argued that the trial court

____________________________________________


3 Although the trial court docketed its order overruling Mother’s exceptions on
August 10, 2018, the certificate of service attached to the order indicates that
the clerk of court served Mother and Father by mail on August 13, 2018.
Therefore, Mother timely filed her notice of appeal on September 12, 2018.
See Pa.R.A.P. 903(a) (stating that a notice of appeal shall be filed within thirty
days after the entry of the order); Pa.R.A.P. 108(a)(1) (stating that the date
of entry of an order is the day the clerk of court mails copies of the order to
the parties).



                                           -3-
J-A06023-19



and the DRM failed to consider the parties’ private child support agreement.

The trial court filed a responsive opinion explaining that it considered the

parties’ agreement, but the enforceability of the agreement was still under

review by another Court of Common Pleas jurist in a separate proceeding.

       We now address Mother’s issue on appeal.4 Mother claims that Father

is in breach of the terms of the parties’ private child support agreement.

Mother’s Brief at 4. Mother acknowledges that she filed a petition for special

relief, at a separate Court of Common Pleas docket number, seeking

enforcement of the agreement. Id. at 5. Mother contends that Judge Kline

ruled on her petition on October 22, 2018, but the Domestic Relations Office

will not enforce Judge Kline’s order while this appeal is pending.5 Id. Mother

concludes that this Court must now act to enforce the terms of the parties’

agreement. Id.

       The following standard of review applies to an appeal from a child

support order:

       When evaluating a support order, this Court may only reverse the
       trial court’s determination where the order cannot be sustained on
       any valid ground. We will not interfere with the broad discretion

____________________________________________


4 Although Mother’s brief does not contain a statement of questions presented,
this defect does not inhibit our ability to analyze Mother’s argument.

5 The parties have included Judge Kline’s order as an attachment to their
briefs. Father also admits that after this Court disposes of the instant appeal,
“the parties may present Judge Kline’s order to the Domestic Relations Office
in support of modified wage attachment order or other appropriate
administrative action to ensure the support is being collected pursuant to the
parties’ agreement.” Father’s Brief at 14.

                                           -4-
J-A06023-19


       afforded the trial court absent an abuse of the discretion or
       insufficient evidence to sustain the support order. An abuse of
       discretion is not merely an error of judgment; if, in reaching a
       conclusion, the court overrides or misapplies the law, or the
       judgment exercised is shown by the record to be either manifestly
       unreasonable or the product of partiality, prejudice, bias or ill will,
       discretion has been abused. In addition, we note that the duty to
       support one’s child is absolute, and the purpose of child support
       is to promote the child’s best interests.

Samii v. Samii, 847 A.2d 691, 694 (Pa. Super. 2004) (citations and quotation

marks omitted).

       Instantly, Mother’s brief contains no argument or citation to case law to

attack the trial court’s August 10, 2018 order that overruled her exceptions.

Rather, Mother seeks to implement the October 22, 2018 order, which granted

her petition for special relief filed at another docket number.6 Absent any

specific assertion of error related to the order overruling Mother’s exceptions,

we cannot conclude that the trial court abused its discretion. See Samii, 847

A.2d at 694; see also Chapman-Rolle v. Rolle, 893 A.2d 770, 774 (Pa.

Super. 2006) (reiterating that a failure to argue and to cite any authority

supporting any argument constitutes a waiver of issues on appeal).

Accordingly, we affirm the order overruling Mother’s exceptions and setting

her monthly support obligation.

       Order affirmed.


____________________________________________


6 While the current appeal is pending, the domestic relations office cannot take
any action with respect to the parties’ child support obligations. See Pa.R.A.P.
1701(a) (explaining that generally, “after an appeal is taken or review of a
quasijudicial order is sought, the trial court or other government unit may no
longer proceed further in the matter”).

                                           -5-
J-A06023-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 06/07/2019




                          -6-